The opinion of the Court was drawn up by
Cutting, J.
The demandant traces a record title to the demanded premises through mesne conveyances from one Crosby Barton, who conveyed the same, on February 5, 1824, and is entitled to recover in this suit,'unless the tenant can prevail in his defence, which is adverse possession for twenty years before the commencement of this action. We have examined the evidence reported and have failed to perceive any testimony even tending to show any possession adverse to the title or interest of the true owner. It is true the evidence was conclusive of the tenant’s possession for more than twenty years, but of no claim of ownership in Ms own right. The motion, then, to set aside the verdict as against evidence, must be sustained, and the exceptions become immaterial. Motion sustained,

Verdict set aside, and Hew trialg ranted.

Rice, Davis, Kent and Walton, JJ., concurred.